Citation Nr: 0322684	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a right ankle sprain.

2.  Entitlement to an initial compensable disability rating 
for left knee post-traumatic chondromalacia and retropatellar 
pain syndrome.

3.  Entitlement to an initial compensable disability rating 
for right hip meralgia paresthetica, ischial bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to May 2001.
  
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2001, the RO granted entitlement to 
service connection for the above disabilities and assigned 
noncompensable evaluations.

The issues of entitlement to an initial compensable 
disability rating for left knee post-traumatic chondromalacia 
and retropatellar pain syndrome and to an initial compensable 
disability rating for right hip meralgia paresthetica, 
ischial bursitis, are the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's right ankle demonstrates no bone deformity 
or ankylosis, and there is nearly a full range of motion, 
with no additional limitation of motion resulting from pain 
or functional loss.

2.  The right ankle disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2002).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected residuals of a right ankle sprain.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a February 2003 development 
letter from the RO, the veteran was notified of this 
information, as well as in the discussions in the July 2001 
rating decision, June 2002 statement of the case (SOC), and 
December 2002 supplemental statement of the case (SSOC).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available VA 
medical records, and there are no relevant, outstanding 
records requiring further development.  The veteran did not 
respond to the RO's February 2003 development letter. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA conducted an examination in September 2002.  The 
results of this examination have been associated with the 
claims file and adequately present the current level of 
disability for the right ankle, such that reexamination is 
not required.



II.  Evaluation of right ankle

In July 2001, the RO granted entitlement to service 
connection for the right ankle, and the veteran expressed 
disagreement with the noncompensable evaluation assigned at 
that time.  The appeal being from the initial rating assigned 
upon awarding service connection, the entire body of evidence 
is for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
(DCs) identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.

The severity of the veteran's right ankle injury is currently 
rated under DC 5271.  A 10 percent evaluation under this code 
contemplates the presence of a moderate limitation of motion 
of the veteran's left ankle.  38 C.F.R. 4.71a, DC 5271 
(2002).

38 C.F.R. § 4.71, Plate II indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle plantar 
flexion is from 0 to 45 degrees.  Prior to service discharge, 
VA conducted an examination in November 2000; however, that 
examination did not document ankle dorsiflexion or plantar 
flexion.  The September 2002 VA examination report documents 
right ankle dorsiflexion at 20 degrees with no pain or 
discomfort and plantar flexion at 40 degrees with no pain or 
discomfort.  These findings establish a nearly full range of 
motion and thus do not reflect a moderate limitation of 
motion to allow for a compensable evaluation under DC 5271.  

There are other diagnostic codes that potentially relate to 
impairment of the ankle, and the veteran is entitled to be 
rated under the code that allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a higher rating.  

Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint." See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).  Here, there is no evidence of ankylosis 
ratable under DCs 5270 and 5272 (2002).  Likewise, there is 
no evidence of malunion of the os calcis or astragalus 
ratable under DC 5273 (2002); or of astragalectomy residuals 
ratable under DC 5274 (2002).  The September 2002 VA 
examination included radiological studies of the right ankle, 
which revealed no orthopedic abnormalities.  

In addition to the foregoing, the disabling factors under 38 
C.F.R. §§ 4.40, 4.45, 4.59 have been considered.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Objective examination in 
September 2002 revealed no swelling or effusion, and there 
was no pain to deep palpation in any aspect of the right 
ankle.  As noted earlier, range of motion testing 
demonstrated a nearly full range of motion without pain.  
Ankle fatigue and lack of endurance were denied, and gait was 
deemed normal by the examiner.  Conversely, the veteran has 
alleged stiffness, increased redness with flare-ups, 
weakness, and instability.  Although the veteran is competent 
to report his symptoms; the medical findings do not support 
his contentions to the extent that he has described.  The 
Board attaches greater probative weight to the clinical 
findings of the examining VA physician, who is a skilled, 
unbiased professional, than to the veteran's statements.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

The severity of the veteran's right ankle disability warrants 
a noncompensable evaluation effective the date of the grant 
of entitlement to service connection, and a higher evaluation 
is not warranted for any period thereafter.  The benefit-of-
the-doubt doctrine is inapplicable here because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Given the RO's 
determination that no change was warranted in the current 
evaluation, the RO effectively found that referral for extra-
schedular consideration was not warranted in this case.  The 
Board agrees.  The veteran has not required any periods of 
hospitalization for his right ankle sprain residuals, and 
there is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  The September 2002 examination 
report notes that the veteran is not currently receiving 
treatment for his right ankle.  The examination report 
further notes that the veteran works as a maintenance 
supervisor and is "able to do his duties like a maintenance 
supervisor."  In the absence of evidence presenting such 
exceptional circumstances, the claim is not referred for 
consideration of an extra-schedular rating; his disability is 
appropriately rated under the schedular criteria.




ORDER

Entitlement to an initial compensable disability rating for 
residuals of a right ankle sprain is denied.


REMAND

A remand is required for compliance with VA's duty to assist.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

As noted above, assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report must contain findings that address the 
specific diagnostic criteria under consideration.  Beverly v. 
Brown, 9 Vet. App. 402, 406 (1996).  The report from VA's 
September 2002 examination does not include necessary range 
of motion testing to allow for adequate evaluation of the 
veteran's orthopedic hip and knee disabilities.  The hip 
examination did not consider limitations in thigh extension, 
adduction, or rotation.  The knee examination documented 
limitation of flexion, but not extension.  See 38 C.F.R. 
§ 4.71a, DCs 5251, 5253, 5257-5261 (2002).

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated him for his right 
hip and left knee disabilities.  Obtain 
records from each health care provider 
the veteran identifies.  

2.  After obtaining as many outstanding 
records as possible, afford the veteran 
a VA orthopedic examination as set forth 
below.  

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she reviewed the claims folder.  All 
necessary tests  should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

Hip examination

The examiner should identify and describe 
in detail all residuals attributable to 
the service-connected right hip meralgia 
paresthetica, ischial bursitis.

The examiner should note detailed range 
of motion measurements for the right hip 
and should state what is considered 
normal range of motion.  Range of motion 
testing should include thigh flexion, 
extension, abduction, adduction, and 
rotation measurements.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right hip is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

Knee examination

The examiner should identify and describe 
in detail all residuals attributable to 
the service-connected left knee post-
traumatic chondromalacia and 
retropatellar pain syndrome.

The examiner should state whether there 
is any evidence of ankylosis, locking, 
effusion into the joint, or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner should note detailed range 
of motion measurements of the left knee 
and should state what is considered 
normal range of motion.  Range of motion 
testing should include left knee 
extension and flexion measurements.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

